Order filed September 18, 2013




                                             In The
                           Fourteenth Court of Appeals
                                  NO. 14-11-00661-CV
                                      14-11-00662-CV

                        ASHISH AND APARNA KAMAT, Appellant
                                       V.
                          ASMITA UNNI PRAKASH, Appellee

                           On Appeal from the 215th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2009-28312

                                           ORDER

       The clerk’s record was filed February 14, 2012. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Parties designation of Court's Reporter Record.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before September 30, 2013, containing Parties designation of Court's Reporter Record.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM